UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-7803 Name of Registrant: Vanguard Scottsdale Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2011  February 29, 2012 Item 1: Reports to Shareholders Semiannual Report | February 29, 2012 Vanguard Explorer Value TM Fund > For the six months ended February 29, 2012, Vanguard Explorer Value Fund returned 12.52%. > The fund outperformed its benchmark for the period, but lagged the average performance of small-capitalization value funds. > Holdings in financials, industrials, and information technology added most to the fund’s overall return. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 6 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 22 Trustees Approve Advisory Agreements. 24 Glossary. 26 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended February 29, 2012 Total Returns Vanguard Explorer Value Fund 12.52% Russell 2500 Value Index 12.07 Small-Cap Value Funds Average 13.12 Small-Cap Value Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance August 31, 2011, Through February 29, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Explorer Value Fund $21.94 $23.32 $0.189 $1.019 1 Chairman’s Letter Dear Shareholder, Despite persistent volatility in the global financial markets, U.S. stocks posted strong results for the six months ended February 29, 2012. Vanguard Explorer Value Fund returned 12.52% for the period, outperforming its benchmark, the Russell 2500 Value Index, by about half a percentage point, but lagging the average return of its peers. The fund’s holdings in financials, industrials, and information technology were the largest contributors to overall returns. The advisors’ strong stock selection within industrials and technology also boosted the fund’s performance relative to the index. Holdings in telecommunication services and energy weighed on the fund’s performance, both on an absolute basis and in comparison to its benchmark. Notes of optimism propelled stock prices higher U.S. stocks produced a strong return of 13.18% over the period. That statement is true enough, but the headline figure obscures the volatility that has been perhaps the most prominent feature of the financial markets over the past six months and indeed the past few years. If the six-month period had started a month earlier, for example, the Dow Jones U.S. Total Stock Market Index would have returned just 1.97%. A start date two months earlier would have put the six-month return at –5.18%. 2 In the six months through February, however, stock prices benefited from signs of acceleration in the U.S. economic expansion and hope that the European Union’s latest agreement on Greek debt would help to contain a threat that has menaced global markets for much of the past two years. European stocks rallied on the news about Greece, but international stocks still trailed their U.S. counterparts for the full six months. Bonds’ strength confounded expectations Bonds produced solid returns, to the surprise of many long-time observers of the fixed income markets. At the start of the period, the yield of the 10-year U.S. Treasury note stood at 2.22%, suggesting that returns would be very modest by historical standards. Over the next six months, however, yields moved lower still, boosting bond prices, which move in the opposite direction. At the end of February, the yield of the 10-year Treasury note stood at 1.98%. As yields decline, obviously, the scope for continued declines—and price increases—diminishes. Municipal bonds performed even more strongly than the broad taxable market. The returns for 3-month Treasury bills and other money market instruments remained near 0%, consistent with the Federal Reserve’s policy on interest rates. Market Barometer Total Returns Periods Ended February 29, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 13.31% 4.86% 1.77% Russell 2000 Index (Small-caps) 12.40 -0.15 1.83 Dow Jones U.S. Total Stock Market Index 13.18 4.35 2.07 MSCI All Country World Index ex USA (International) 3.97 -6.10 -0.75 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 2.73% 8.37% 6.36% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 5.67 12.42 5.50 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.06 1.20 CPI Consumer Price Index 0.49% 2.87% 2.27% 3 Strong returns in several sectors drove returns Vanguard Explorer Value Fund invests in small- and midsized companies that, in the opinion of the fund’s advisors, are undervalued by the market. Small- and mid-capitalization stocks faced some weakness early in the reporting period, but later rallied to end the six months with double-digit returns. In this environment, the fund produced a return of almost 13%. The fund’s holdings in the financial sector added the most to its overall performance for the half-year. After being battered by the European debt crisis and regulatory concerns during much of last year, financial stocks rebounded strongly during the period. Banks and insurance companies drove returns, but strength was evident in many areas of the sector amid signs of improving investor sentiment. Industrial and information technology stocks also added significantly to the fund’s overall returns. In the industrial sector, professional services and rail and road companies led the way, while electronic equipment and software companies were the top performers within technology. The fund also benefited from notable returns in the consumer discretionary, materials, and health care sectors. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Explorer Value Fund 0.61% 1.45% The fund expense ratio shown is from the prospectus dated December 29, 2011, and represents estimated costs for the current fiscal year. For the six months ended February 29, 2012, the fund’s annualized expense ratio was 0.59%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Small-Cap Value Funds. 4 On a relative basis, the fund’s industrial and technology holdings added most to performance for the half-year. The advisors’ strong stock selection in these two sectors provided the fund with a significant boost over its benchmark. Telecommunication services and energy were the only areas of the market in which the fund posted negative results for the period. Poor stock selection within telecom—which accounted for less than 2% of the fund’s holdings, on average, during the period—weighed most heavily on the fund’s performance, both on an absolute basis and relative to the benchmark. In good times and bad times a balanced portfolio is key As the volatility in the financial markets persists, we continue to believe investors are best served by maintaining a diversified, balanced investment plan. In strong markets, the equity portion of a balanced portfolio can offer investors the opportunity for long-term growth. In more volatile times, bonds and short-term investments can help provide a cushion from dramatic swings in the stock market. For these reasons, Vanguard encourages you to create a long-term investment plan that includes a mix of large-, mid-, and small-cap stocks, bonds, and short-term investments appropriate for your time horizon and risk tolerance. By providing broad exposure to small-and mid-cap value stocks, Explorer Value Fund can play an important role in a well-balanced portfolio. And the fund’s low costs can help you keep more of the returns produced by the fund’s advisors. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 12, 2012 5 Advisors’ Report For the half-year ended February 29, 2012, Vanguard Explorer Value Fund returned 12.52%. Your fund is managed by three independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the half-year and of how their portfolio positioning reflects this assessment. These comments were prepared on March 16, 2012. Vanguard Explorer Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Frontier Capital Management Co., 34 42 The advisor selects stocks by identifying companies it LLC believes are underpriced relative to their long-term value. These companies are generally inexpensive and have low price-to-book and price-to earnings ratios. Cardinal Capital Management, 32 40 The advisor seeks stocks of companies that are able to L.L.C. generate excess cash flow and reinvest the cash to increase shareholder value. Sterling Capital Management LLC 30 38 The advisor searches for stocks of quality companies selling at large discounts compared with their underlying value. It defines quality companies as those that generate considerable cash flow, reinvest in opportunities with attractive returns, and have a competitive advantage within their business sector. Cash Investments 4 4 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 6 Frontier Capital Management Co., LLC Portfolio Managers: Thomas W. Duncan, Jr., Senior Vice President William A. Teichner, CFA, Senior Vice President Through the summer and fall of 2011, the stock market remained volatile as investors worried about the European sovereign debt crisis. However, early in 2012 the market strengthened as concerns about Europe subsided to some degree, while investors gained confidence about the prospects for the U.S. economy. Our portion of the fund benefited from stock selection, while sector allocation had an approximately neutral effect. Stock selection was particularly strong within the producer durables, materials and processing, and health care sectors. During the period, the portfolio’s ten best-contributing stocks were spread over four sectors and included seven producer durables companies and one stock each in technology, health care, and materials and processing. The portfolio’s best-contributing stock was On Assignment, a diversified professional staffing firm focused on highly skilled labor, such as engineers, nurses, and physicians. The stock added approximately 140 basis points to performance. (One basis point equals one-hundredth of a percentage point.) During the period, the company reported results that exceeded consensus revenue and earnings expectations. Demand was particularly strong for the company’s information technology and engineering professionals. The portfolio’s ten largest detractors were also spread over four sectors and included three holdings each in producer durables and materials and processing, and two stocks each in energy and consumer discretionary. The largest single detractor during the period was Comstock Resources, a producer of natural gas and, to a much lesser extent, crude oil. During the period, natural gas prices weakened significantly, which caused downward revisions to the company’s earnings prospects. We continue to maintain a position in the stock, since part of the decline in natural gas prices was related to temporary weather conditions. Furthermore, the stock is inexpensive and management has been increasing the company’s exposure to crude oil, which has maintained steadier prices and offers more attractive economics. During the period, we bought 12 new stocks and sold 11 holdings. The purchases and sales were each spread over six sectors. The net effect was a small increase in the number of financial and energy stocks and a slight reduction in health care and consumer discretionary companies. As is typical for Frontier, the changes were made because of company-specific reasons rather than top-down positioning. 7 Cardinal Capital Management, L.L.C. Portfolio Managers: Amy K. Minella, Managing Partner and Portfolio Manager Robert B. Kirkpatrick, CFA, Managing Partner and Portfolio Manager Eugene Fox, III, Managing Partner and Portfolio Manager For the six months ended February 29, 2012, domestic equities posted strong returns. Prospects for 2012 brightened amid signs of strengthening domestic economic growth and a strong rebound in consumer confidence. However, economic challenges persisted overseas with an imminent recession in Europe and domestically as a result of the dysfunctional U.S. political situation and the drag created by a slowdown in government spending at all levels. Relative performance was hurt by stock selection in the industrial and information technology sectors and the drag from holding residual cash in a strong market. Specifically, shares of InterDigital, an intellectual property-based business model, fell after the strategic process it entered into during the summer did not result in a sale of the company and its valuable patent portfolio. Contributors to relative performance included stock selection in the energy sector and an absence of the poorly performing utilities sector. Also, shares of Nelnet, a student loan servicer and legacy student loan portfolio, performed strongly because of low interest rates and opportunistic redeployment of the company’s strong free cash flow. Our investment outlook remains cautiously optimistic—cautious because of an imminent recession in Europe, political headwinds in the United States, and a continued drag in government spending at all levels. We’re optimistic because U.S. economic growth is strengthening and strong demand from emerging markets, record corporate cash, and a rebound in mergers and acquisitions activity should support corporate earnings growth. Meanwhile, inflation is tame and interest rates are likely to remain very low for the foreseeable future. As business confidence and credit markets have continued to improve, our corporate managements have been active in utilizing their free cash flow and debt capacity to make accretive acquisitions and share repurchases. These actions will benefit 2012 results and also bode well for the future. Sterling Capital Management LLC Portfolio Managers: Eduardo A. Brea, CFA, Managing Director Brian R. Walton, CFA, Managing Director For the six months ended February 29, 2012, U.S. domestic small- and mid-cap securities posted strong gains and recovered nicely from the 2011 summer sell-off. During the period, our technology 8 and consumer discretionary holdings produced gains that outpaced the index, while our portfolio’s energy exposure detracted from performance. Negative stock selection within the utility sector proved to be the biggest drag on portfolio performance. Technology companies broadly benefited from a rebound in IT spending following a Europe-induced slowdown in mid-2011. Axcelis Technologies experienced improved booking activity as semiconductor demand recovered. NetScout Systems recovered from past earnings disappointments and reported strong earnings that benefited from heightened wireless network demand. Although not experiencing real accelerating revenue growth, CA Technologies’ shares were boosted by its board’s decision to return significant cash to shareholders by increasing both share repurchases and dividend payments. Improving capital allocation strategies also benefited consumer discretionary holding Meredith Corporation, which increased its dividend 50% (to yield 5%), supported by the company’s strong free cash flow. Elsewhere in the consumer discretionary sector, improving consumer spending supported gains by retailers HHGregg and Kirkland’s. The energy sector detracted from performance largely because of the weak performance of EXCO Resources. Natural gas prices have fallen significantly over the past few months, which pressured the values of all producers of this commodity. Within the utility sector, the portfolio’s largest position remains NII Holdings, a wireless telecommunications provider in both Mexico and Brazil. Currency fluctuations and increased competition have challenged this company but valuation remains very compelling and supports continued portfolio ownership. Free cash flow yields remain broadly attractive within the small- and mid-cap domestic universe. Financial flexibility exists for many firms to initiate capital allocation strategies structured to enhance shareholder returns via share repurchase, dividend increases, or mergers and acquisitions. We are optimistic that the portfolio will benefit from this scenario, as our holdings generally have strong balance sheets, which can help provide support for such initiatives. 9 Explorer Value Fund Fund Profile As of February 29, 2012 Portfolio Characteristics Russell DJ 2500 U.S. Total Value Market Fund Index Index Number of Stocks 183 1,680 3,733 Median Market Cap $1.9B $2.5B $33.9B Price/Earnings Ratio 18.7x 19.5x 16.5x Price/Book Ratio 1.4x 1.4x 2.2x Return on Equity 10.7% 7.4% 18.2% Earnings Growth Rate 0.5% -1.3% 7.6% Dividend Yield 1.7% 2.1% 1.9% Foreign Holdings 0.7% 0.0% 0.0% Turnover Rate (Annualized) 39% — — Ticker Symbol VEVFX — — Expense Ratio 1 0.61% — — 30-Day SEC Yield 0.99% — — Short-Term Reserves 3.5% — — Sector Diversification (% of equity exposure) Russell DJ 2500 U.S. Total Value Market Fund Index Index Consumer Discretionary 9.2% 13.1% 11.9% Consumer Staples 1.2 3.0 9.4 Energy 5.1 5.0 11.2 Financials 29.0 33.0 15.4 Health Care 5.4 5.4 11.4 Industrials 20.3 14.5 11.2 Information Technology 20.8 9.8 19.4 Materials 5.5 5.8 4.1 Telecommunication Services 1.3 0.8 2.5 Utilities 2.2 9.6 3.5 Ten Largest Holdings (% of total net assets) Lexmark International Computer Storage Inc. Class A & Peripherals 1.4% Affiliated Managers Asset Management Group Inc. & Custody Banks 1.3 Silgan Holdings Inc. Metal & Glass Containers 1.3 Teledyne Technologies Aerospace & Inc. Defense 1.2 Nelnet Inc. Class A Consumer Finance 1.2 Aspen Insurance Property & Casualty Holdings Ltd. Insurance 1.2 Teleflex Inc. Health Care Equipment 1.2 Six Flags Entertainment Corp. Leisure Facilities 1.1 Broadridge Financial Data Processing & Solutions Inc. Outsourced Services 1.1 j2 Global Inc. Internet Software & Services 1.0 Top Ten 12.0% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated December 29, 2011, and represents estimated costs for the current fiscal year. For the six months ended February 29, 2012, the annualized expense ratio was 0.59%. 10 Explorer Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): March 30, 2010, Through February 29, 2012 Note: For 2012, performance data reflect the six months ended February 29, 2012. Average Annual Total Returns: Periods Ended December 31, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception Explorer Value Fund 3/30/2010 -2.36% 7.78% See Financial Highlights for dividend and capital gains information. 11 Explorer Value Fund Financial Statements (unaudited) Statement of Net Assets As of February 29, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (92.7%) 1 Consumer Discretionary (8.4%) Six Flags Entertainment Corp. 31,100 1,408 Meredith Corp. 37,271 1,226 Interpublic Group of Cos. Inc. 85,400 1,001 Virgin Media Inc. 35,500 895 Chico’s FAS Inc. 52,597 789 * Kirkland’s Inc. 43,500 694 * Entercom Communications Corp. Class A 83,550 585 Newell Rubbermaid Inc. 29,593 541 Harman International Industries Inc. 10,900 535 Regis Corp. 30,200 523 * Ascena Retail Group Inc. 12,800 494 International Speedway Corp. Class A 15,700 395 HSN Inc. 10,500 390 Thor Industries Inc. 8,770 286 American Eagle Outfitters Inc. 16,700 243 * DineEquity Inc. 3,800 203 * Cambium Learning Group Inc. 58,100 167 10,375 Consumer Staples (1.0%) JM Smucker Co. 8,700 655 Inter Parfums Inc. 18,973 320 * Pantry Inc. 19,465 242 1,217 Energy (4.6%) World Fuel Services Corp. 24,700 1,029 * Concho Resources Inc. 8,800 940 * Oasis Petroleum Inc. 22,700 728 SM Energy Co. 8,333 656 * Forest Oil Corp. 39,300 508 * Carrizo Oil & Gas Inc. 15,848 446 Market Value Shares ($000) * Resolute Energy Corp. 36,700 410 EXCO Resources Inc. 55,100 393 * Comstock Resources Inc. 24,210 388 * Bonanza Creek Energy Inc. 12,400 231 5,729 Financials (27.2%) * Affiliated Managers Group Inc. 15,300 1,628 Nelnet Inc. Class A 55,200 1,458 Aspen Insurance Holdings Ltd. 54,636 1,449 Endurance Specialty Holdings Ltd. 33,500 1,288 Leucadia National Corp. 43,900 1,251 Cash America International Inc. 21,900 1,016 CYS Investments Inc. 74,200 1,007 First Citizens BancShares Inc. Class A 5,600 986 CapitalSource Inc. 134,800 910 Comerica Inc. 30,100 894 Washington Federal Inc. 51,800 839 * E*Trade Financial Corp. 83,500 804 Hatteras Financial Corp. 27,300 777 StanCorp Financial Group Inc. 19,400 771 Lincoln National Corp. 29,500 733 Northwest Bancshares Inc. 56,800 717 Assured Guaranty Ltd. 42,300 711 HCC Insurance Holdings Inc. 23,173 708 Ares Capital Corp. 41,800 697 Assurant Inc. 16,100 684 Flushing Financial Corp. 50,570 655 Willis Group Holdings plc 18,100 649 Argo Group International Holdings Ltd. 21,472 641 First American Financial Corp. 39,900 614 Entertainment Properties Trust 13,500 614 12 Explorer Value Fund Market Value Shares ($000) Parkway Properties Inc. 60,400 603 Brookline Bancorp Inc. 64,900 596 First Community Bancshares Inc. 47,094 584 WSFS Financial Corp. 14,806 570 Starwood Property Trust Inc. 27,800 549 Jefferies Group Inc. 31,980 535 * Popular Inc. 280,100 532 * Beneficial Mutual Bancorp Inc. 56,550 513 National Retail Properties Inc. 18,594 495 Renasant Corp. 32,421 492 Medical Properties Trust Inc. 47,700 464 * PHH Corp. 33,600 458 Government Properties Income Trust 19,600 457 * Pinnacle Financial Partners Inc. 27,347 453 Selective Insurance Group Inc. 25,410 436 Raymond James Financial Inc. 12,254 433 Hancock Holding Co. 12,540 426 Campus Crest Communities Inc. 38,707 410 MI Developments Inc. 10,600 397 * Navigators Group Inc. 8,180 384 Home Bancshares Inc. 14,410 363 First Horizon National Corp. 37,404 352 * Investment Technology Group Inc. 25,900 298 * Texas Capital Bancshares Inc. 7,140 242 Bank Mutual Corp. 48,500 191 33,734 Health Care (4.7%) Teleflex Inc. 24,200 1,434 * Henry Schein Inc. 11,800 874 Omnicare Inc. 22,400 788 Cooper Cos. Inc. 8,784 698 * VCA Antech Inc. 29,000 638 * Coventry Health Care Inc. 17,800 582 * IRIS International Inc. 39,877 445 * Symmetry Medical Inc. 40,300 292 Lincare Holdings Inc. 2,800 75 5,826 Industrials (19.0%) * Teledyne Technologies Inc. 24,642 1,469 * Atlas Air Worldwide Holdings Inc. 29,425 1,254 Celadon Group Inc. 72,288 1,067 Market Value Shares ($000) * FTI Consulting Inc. 25,300 1,014 * KAR Auction Services Inc. 62,700 1,008 * On Assignment Inc. 69,659 967 Equifax Inc. 21,300 895 Mueller Industries Inc. 17,500 805 * RailAmerica Inc. 38,364 790 Harsco Corp. 35,000 778 * SYKES Enterprises Inc. 56,000 772 * Altra Holdings Inc. 37,785 736 * Kirby Corp. 10,048 689 Snap-on Inc. 10,535 644 Granite Construction Inc. 21,800 623 * Saia Inc. 37,326 609 * WESCO International Inc. 9,576 602 Actuant Corp. Class A 21,071 594 * Beacon Roofing Supply Inc. 23,733 560 * BE Aerospace Inc. 11,193 513 Encore Wire Corp. 17,390 507 UTi Worldwide Inc. 30,700 495 Kaman Corp. 13,900 479 Lennox International Inc. 12,210 478 * EnergySolutions Inc. 110,800 466 Carlisle Cos. Inc. 9,110 445 * Columbus McKinnon Corp. 24,205 403 * Orbital Sciences Corp. 28,245 397 * WABCO Holdings Inc. 6,426 382 Interface Inc. Class A 30,527 374 Apogee Enterprises Inc. 27,480 365 * Furmanite Corp. 44,885 328 Heidrick & Struggles International Inc. 15,910 323 HNI Corp. 12,076 305 * Accuride Corp. 34,720 276 * CRA International Inc. 10,722 255 Mine Safety Appliances Co. 6,400 236 * DXP Enterprises Inc. 6,349 235 Viad Corp. 11,200 218 JB Hunt Transport Services Inc. 3,900 200 23,556 Information Technology (19.5%) Lexmark International Inc. Class A 45,461 1,677 Broadridge Financial Solutions Inc. 54,350 1,323 j2 Global Inc. 43,700 1,292 IAC/InterActiveCorp 26,900 1,227 CA Inc. 44,500 1,203 DST Systems Inc. 21,700 1,150 Earthlink Inc. 147,900 1,105 * ACI Worldwide Inc. 27,900 1,054 * Convergys Corp. 81,800 1,054 Jabil Circuit Inc. 31,317 809 MTS Systems Corp. 14,887 731 * Compuware Corp. 80,900 729 13 Explorer Value Fund Market Value Shares ($000) InterDigital Inc. 18,800 711 * OSI Systems Inc. 11,716 691 Lender Processing Services Inc. 30,200 666 * Insight Enterprises Inc. 31,440 657 * Skyworks Solutions Inc. 24,000 647 * Itron Inc. 14,300 635 * ValueClick Inc. 30,400 632 Global Payments Inc. 11,900 614 * Atmel Corp. 52,300 529 * ON Semiconductor Corp. 57,120 518 * Orbotech Ltd. 44,800 490 * Fairchild Semiconductor International Inc. Class A 32,990 481 * Brightpoint Inc. 50,820 447 Harris Corp. 10,200 445 * Pericom Semiconductor Corp. 57,815 445 Diebold Inc. 10,048 393 Littelfuse Inc. 7,208 381 * Acxiom Corp. 26,300 369 * Advanced Energy Industries Inc. 20,490 246 * Lionbridge Technologies Inc. 86,050 223 * Virtusa Corp. 11,770 184 * Netscout Systems Inc. 7,850 167 * Anaren Inc. 8,415 148 24,073 Materials (5.1%) Silgan Holdings Inc. 37,400 1,590 FMC Corp. 11,600 1,148 Cytec Industries Inc. 10,302 613 PH Glatfelter Co. 34,110 533 Eagle Materials Inc. 16,580 520 Cabot Corp. 12,672 513 * WR Grace & Co. 7,200 410 Albemarle Corp. 6,100 406 * Ferro Corp. 69,700 387 * RTI International Metals Inc. 8,732 197 6,317 Telecommunication Services (1.2%) * NII Holdings Inc. 29,900 535 NTELOS Holdings Corp. 16,250 378 Windstream Corp. 30,000 362 Lumos Networks Corp. 16,250 208 1,483 Market Value Shares ($000) Utilities (2.0%) Westar Energy Inc. 28,135 774 Portland General Electric Co. 26,453 652 Unitil Corp. 17,210 458 Southwest Gas Corp. 9,545 407 Piedmont Natural Gas Co. Inc. 5,466 177 2,468 Total Common Stocks (Cost $103,887) Temporary Cash Investments (7.2%) 1 Money Market Fund (6.8%) 2 Vanguard Market Liquidity Fund, 0.111% 8,475,695 8,476 Face Amount ($000) U.S. Government and Agency Obligations (0.4%) Federal Home Loan Bank Discount Notes, 0.025%, 3/23/12 200 200 Freddie Mac Discount Notes, 0.050%, 4/4/12 300 300 500 Total Temporary Cash Investments (Cost $8,976) Total Investments (99.9%) (Cost $112,863) Other Assets and Liabilities (0.1%) Other Assets 1,053 Liabilities (922) 131 Net Assets (100%) Applicable to 5,311,976 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 14 Explorer Value Fund At February 29, 2012, net assets consisted of: Amount ($000) Paid-in Capital 112,440 Overdistributed Net Investment Income (42) Accumulated Net Realized Gains 138 Unrealized Appreciation (Depreciation) Investment Securities 10,891 Futures Contracts 458 Net Assets See Note A in Notes to Financial Statements. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 96.4% and 3.5%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Securities with a value of $500,000 have been segregated as initial margin for open futures contracts. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. See accompanying Notes, which are an integral part of the Financial Statements. 15 Explorer Value Fund Statement of Operations Six Months Ended February 29, 2012 ($000) Investment Income Income Dividends 814 Interest 1 5 Security Lending 7 Total Income 826 Expenses Investment Advisory Fees—Note B Basic Fee 200 Performance Adjustment 15 The Vanguard Group—Note C Management and Administrative 99 Marketing and Distribution 11 Custodian Fees 8 Shareholders’ Reports 1 Total Expenses 334 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 66 Futures Contracts (91) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 12,590 Futures Contracts 624 Change in Unrealized Appreciation (Depreciation) 13,214 Net Increase (Decrease) in Net Assets Resulting from Operations 13,681 1 Interest income from an affiliated company of the fund was $4,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 Explorer Value Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 29, August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 492 914 Realized Net Gain (Loss) (25) 7,134 Change in Unrealized Appreciation (Depreciation) 13,214 7,154 Net Increase (Decrease) in Net Assets Resulting from Operations 13,681 15,202 Distributions Net Investment Income (962) (576) Realized Capital Gain 1 (5,185) (837) Total Distributions (6,147) (1,413) Capital Share Transactions Issued 12,844 64,108 Issued in Lieu of Cash Distributions 5,669 1,289 Redeemed (17,881) (38,764) Net Increase (Decrease) from Capital Share Transactions 632 26,633 Total Increase (Decrease) 8,166 40,422 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2012 and 2011 short-term gain distributions totaling $4,152,000 and $815,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($42,000) and $428,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 Explorer Value Fund Financial Highlights Six Months Year March 16, Ended Ended 2010 1 to February 29, Aug. 31, Aug. 31, For a Share Outstanding Throughout Each Period 2012 2011 2010 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .100 .190 .044 Net Realized and Unrealized Gain (Loss) on Investments 2.488 3.991 (1.954) Total from Investment Operations 2.588 4.181 (1.910) Distributions Dividends from Net Investment Income (.189) (.135) — Distributions from Realized Capital Gains (1.019) (.196) — Total Distributions (1.208) (.331) — Net Asset Value, End of Period Total Return 2 12.52% 23.04% -9.55% Ratios/Supplemental Data Net Assets, End of Period (Millions) $124 $116 $75 Ratio of Total Expenses to Average Net Assets 3 0.59% 0.57% 0.56% 4 Ratio of Net Investment Income to Average Net Assets 0.87% 0.82% 0.55% 4 Portfolio Turnover Rate 39% 41% 16% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Subscription period for the fund was March 16, 2010, to March 30, 2010, during which time all assets were held in money market instruments. Performance measurement began March 30, 2010, at a net asset value of $20.00. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of 0.03%, 0.01% and 0.00%. 4 Annualized. See accompanying Notes, which are an integral part of the Financial Statements. 18 Explorer Value Fund Notes to Financial Statements Vanguard Explorer Value Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2010–2011), and for the period ended February 29, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 19 Explorer Value Fund B. Frontier Capital Management Co., LLC, Cardinal Capital Management L.L.C., and Sterling Capital Management LLC each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fees for Frontier Capital Management Co., LLC, Cardinal Capital Management L.L.C., and Sterling Capital Management LLC are subject to quarterly adjustments based on performance since May 31, 2010, relative to the Russell 2000 Value Index, Russell Mid-Cap Value Custom Cap-Range Index, and Russell 2500 Value Index, respectively. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the six months ended February 29, 2012, the aggregate investment advisory fee represented an effective annual basic rate of 0.35% of the fund’s average net assets, before an increase of $15,000 (0.03%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 29, 2012, the fund had contributed capital of $19,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.01% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
